Citation Nr: 0308462	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  00-02 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran perfected a timely 
appeal with respect to the issues of entitlement to service 
connection for a low back disorder and for bilateral hearing 
loss.  The case was previously before the Board in April 
2000, when it was remanded to afford the veteran a hearing, 
and again in June 2001, when it was remanded for further 
development.  During the pendency of the appeal, in April 
2002, the RO granted service connection for bilateral hearing 
loss, and assigned a noncompensable rating effective November 
16, 1998.  In view of the foregoing, this issue has been 
resolved and is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The 
case is again before the Board for appellate adjudication 
with respect to the low back issue.

A hearing was held before the undersigned Member of the Board 
sitting in Columbia, South Carolina, in March 2001.  A 
transcript of this hearing has been associated with the 
claims file.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  A low back disorder was first clinically identified many 
years after the veteran's release from military service, 
following a work-related injury, and is not shown to be 
related to military service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim and whether he or VA bears the 
burden of producing or obtaining that evidence or information 
by means of the discussions in the July 1999 rating decision; 
January 2000 statement of the case; June 2001 Board remand; 
July 1999 and July 2001 letters from the RO; and the February 
2003 supplemental statement of the case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO has made multiple 
attempts to obtain the veteran's service medical records, 
private medical records, VA medical records, and has provided 
the veteran with several VA examinations to clarify the 
nature and etiology of the veteran's back disorder.  Further, 
the veteran has been afforded a Travel Board hearing.  As 
such, VA's duties under the VCAA have been satisfied.

Legal Criteria.  VA law and regulations provide that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  The veteran's service medical records do 
not reflect any complaints, treatment or diagnoses with 
respect to a low back disability.  In fact, at the time of 
the veteran's January 1973 separation examination, his spine 
was described as "normal."  Indeed, the examiner noted that 
the veteran had no physical defects.

Reports from the Naval Hospital of Charleston, South 
Carolina, dated in 1976, likewise do not reflect a back 
disability attributable to military service.  On the 
contrary, reports dated in that year show that the veteran 
was able to perform all of the physical duties required by 
the position he held of Pipe Fitter, Apprentice, Shop 56.

Treatment records from the South Carolina Sports Medicine & 
Orthopaedic Center, dating from August 1995 to March 1996, do 
reflect treatment for back pain.  When the veteran was first 
seen at this facility, he reported that he had injured his 
back at work in July 1995 while trying to open a fire 
hydrant.  He stated that he had had no other prior trauma to 
his back, although he had noticed "some minor episodes of 
back pain" in the past.  The examiner noted that the veteran 
had significant degenerative disc disease of the lumbar 
spine, which was suggested by severe collapse at L4-5, L5-S1, 
with spondylosis.  The examiner noted that the veteran's 
underlying degenerative disc disease was exacerbated by the 
injury at work, but that he would "likely recover from this 
exacerbation."

In May 1999, the veteran was afforded a VA spine examination, 
when he presented with a chief complaint of low back pain.  
He stated that the onset was in 1942, "under no particular 
circumstances in service."  The veteran stated that the pain 
was intermittent and focused in his low back, with occasional 
radiation to both legs.  Activity worsened the pain, while 
rest helped.  The veteran took aspirin to treat the pain.  
The examiner observed, "Clinically [the veteran] has low 
back pain with no evidence of any significant focal 
neuromuscular or functional deficits on this examination."

In March 2001, the veteran testified at a Travel Board 
hearing that he first noticed problems with his low back in 
1972, when he was serving in Germany "out in the field," 
moving weapons.  Although the veteran stated that he did not 
suffer any traumatic injury to his back during service, he 
attributed his back pain to nights spent sleeping on the 
ground in the cold during this period.  The veteran stated 
that the physician who examined him prior to separation told 
him that he had back problems that would worsen with age.  
The veteran also testified that he had suffered back spasms, 
as well as bending and lifting difficulty, ever since his 
military service.  He stated that he had been employed 
primarily as a pipe fitter since service, which involved 
lifting heavy material.

A letter dated in August 2001 from E. L. Sessions, D.C., 
indicates that the veteran presented to his office in June 
2000 with a history of low back and right leg pain "on and 
off" for twenty-five years.  Diagnoses were of (1) 
degenerative joint disease; (2) sciatica, right leg; and 
possible herniation of L4, L5 and L5, S1.  

Following a June 2001 Board remand, the veteran was afforded 
another VA spine examination in October 2001, at which he 
reported that he developed low back pain during active duty 
while loading some heavy weapons into a truck, and while 
sleeping outside in cold, damp weather.  Diagnosis was of 
lumbar disk disease.  No correlation was made between the 
veteran's low back disorder and his period of active military 
service.  Subsequently, in January 2003, a VA physician 
reviewed the veteran's claims folder, to include his service 
medical records.  He provided the following opinion:

In reviewing all of the data available 
to me, it is simply not possible to 
identify whether or not [the veteran's] 
current back problems had their onset 
in service.  He apparently works as a 
pipe fitter, which means that he does 
manual labor and has probably done so 
for many years.  The types of findings 
on his evaluation are consistent with 
lots of wear and tear over a long 
period of time, and therefore to 
definitively state whether this had its 
onset in service would be purely 
speculative.  I therefore find myself 
unable to give a definitive answer to 
the question of whether or not his low 
back pain had its onset in service, 
although again there is no objective 
information to indicate that it did.

Analysis.  The veteran contends that he currently suffers 
from a back disorder that was incurred during his military 
service.  However, the Board concludes that the evidence 
tending to support the veteran's claim is outweighed by 
evidence against the claim.  Specifically, the veteran's 
service medical records are negative for any clinical 
findings with respect to a back disorder.  Although the 
veteran testified at his March 2001 hearing that the 
physician who examined him prior to military separation told 
him that he had back problems, this was not noted on the 
January 1973 separation examination report.  On the contrary, 
as set forth above, the veteran's back was described as 
"normal" at the time.

Further, the first evidence of medical treatment for the 
veteran's low back disorder did not occur until over twenty 
years after service, following a workplace injury in July 
1995.  The Board finds that the lack of evidence of treatment 
for a low back disorder for this long period following 
service weighs against the veteran's claim.  With respect to 
negative evidence, the Court of Appeals for Veterans Claims 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999).  The United States Court of Appeals for 
the Federal Circuit affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000), noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised.  Id; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. April 1, 2002) (en banc) 
("negative evidence" could be considered in weighing 
whether the evidence in a case meets the preponderance of the 
evidence standard).

Moreover, with respect to the case at hand, in January 2003, 
a VA examiner was unable to associate the veteran's low back 
disorder with his period of active military service.  Rather, 
the examiner stated that findings with respect to the 
veteran's low back disorder were consistent with "wear and 
tear," compatible with his post-service employment, and that 
to associate it with service would be purely speculative.

The Board notes that examination of 38 C.F.R. § 3.102 shows 
that VA recognizes a difference between the words 
"probability" and "possibility":

By reasonable doubt is meant one which 
exists because of an approximate balance 
of positive and negative evidence which 
does not satisfactorily prove or disprove 
the claim.  It is a substantial doubt and 
one within the range of probability as 
distinguished from pure speculation or 
remote possibility.

(emphasis added).  As the VA examiner stated that to 
associate the veteran's low back disorder with his period of 
active military service would be purely speculative, the 
statement does not raise a reasonable doubt in favor of the 
veteran's claim.

Finally, although the veteran testified regarding the 
etiology of his current low back disorder, attributing it to 
sleeping on the cold ground in service, he is not competent 
to render an opinion regarding medical causation.  Generally, 
a layperson is capable of opining only with respect to his or 
her symptoms; a layperson may not opine on matters requiring 
medical knowledge, such as the degree of disability produced 
by the symptoms or the condition causing the symptoms.  See 
Espiritu, supra.

In reaching this conclusion, the Board acknowledges that all 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  Because the 
preponderance of the evidence is against the veteran's claim 
in this case, as set forth above, that doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for a low back disorder is 
denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

